Exhibit 10.4

 

ALLOS THERAPEUTICS, INC.

 

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

MARC H. GRABOYES

 

This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”) is entered into effective as of May 20, 2009, by and between ALLOS
THERAPEUTICS, INC. (the “Company”) and MARC H. GRABOYES (“Executive”)
(collectively, the “Parties”).

 

RECITALS:

 

WHEREAS, the Parties entered into an Amended and Restated Employment Agreement
on December 13, 2007 (the “Employment Agreement”);

 

WHEREAS, the Employment Agreement provides for the acceleration of vesting of
Executive’s stock option and restricted stock awards in connection with the
Executive’s termination of employment within specified periods prior to or
following a change in control of the Company;

 

WHEREAS, the Company granted restricted stock units to its executive officers
and certain other employees as part of the Company’s 2009 annual performance
review and appraisal process; and

 

WHEREAS, the Company and Executive have agreed to this First Amendment in order
to, among other things, provide (i) for acceleration of the vesting of all of
Executive’s outstanding stock options and/or other stock awards, including
without limitation restricted stock and restricted stock units, should
Executive’s employment be terminated within the period prior to or following a
change in control of the Company as specified in the Employment Agreement,
(ii) cessation of vesting of all of Executive’s unvested stock options and/or
other stock awards should Executive’s employment be terminated under
circumstances other than in connection with a change of control of the Company,
and (c) reduction of the acceleration of vesting of all unvested stock options
and/or other stock awards, as necessary, if certain payments to the Executive
are subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.               The last sentence of each of Section 10(a), Section 10(b),
Section 10(c) and Section 10(d) of the Employment Agreement is hereby amended
and restated to read in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

“Vesting of any unvested stock options and/or other stock awards shall cease on
the date of termination.”

 

2.               The second paragraph of Section 10(e) of the Employment
Agreement is hereby amended and restated to read in its entirety as follows:

 

“In addition, notwithstanding anything contained in Executive’s stock option
and/or other stock award agreements to the contrary, in the event the Company
(or any surviving or acquiring corporation) terminates Executive’s employment
without Just Cause or Executive resigns for Good Reason within one (1) month
prior to or twelve (12) months following the effective date of a Change in
Control, and any surviving corporation or acquiring corporation assumes
Executive’s stock options and/or other stock awards, as applicable, or
substitutes similar stock options or stock awards for Executive’s stock options
and/or other stock awards, as applicable, in accordance with the terms of the
Company’s equity incentive plans, then (i) the vesting of all of Executive’s
stock options and/or other stock awards (or any substitute stock options or
stock awards), as applicable, shall be accelerated in full and (ii) the term and
the period during which Executive’s stock options may be exercised shall be
extended to twelve (12) months after the date of Executive’s termination of
employment; provided, that, in no event shall such options be exercisable after
the expiration date of such options as set forth in the stock option grant
notice and/or agreement evidencing such options.”

 

3.               The last sentence of Section 14(b) of the Employment Agreement
is hereby amended and restated to read in its entirety as follows:

 

“The reduction of Executive’s Payments pursuant to this Section 14, if
applicable, shall be made by first reducing the acceleration of Executive’s
stock option vesting (if any) and the acceleration of the vesting of Executive’s
other stock awards (if any), and then by reducing the payments under
Section 10(e)(v), (iv), (ii), (iii) and (i), in that order, unless an
alternative method of reduction is elected by Executive, subject to approval by
the Company, and in any event shall be made in such a manner as to maximize the
economic present value of all Payments actually made to Executive, determined by
the Accounting Firm as of the date of the Change in Control for purposes of
Section 280G of the Code using the discount rate required by Section 280G(d)(4)
of the Code.”

 

4.               Section 15(a) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(a) Taxes. Except as specifically set forth herein, Executive agrees to be
responsible for the payment of any taxes due on any and all compensation, stock
options and/or other stock awards, or other benefits provided by the Company
pursuant to this Agreement.”

 

5.               Except as modified herein, the terms and conditions of the
Employment Agreement shall remain unchanged and in full force and effect.

 

6.               This First Amendment may not be amended, modified, superseded,
canceled, renewed or expanded, or any terms or covenants hereof waived, except
by a writing executed by each of the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

2

--------------------------------------------------------------------------------


 

7.          If any contest or dispute shall arise under this First Amendment,
each party hereto shall bear its own legal fees and expenses.

 

8.          This First Amendment and all disputes relating to this First
Amendment shall be governed in all respects by the laws of the State of Colorado
as such laws are applied to agreements between Colorado residents entered into
and performed entirely in Colorado. The parties hereto acknowledge that this
First Amendment constitutes the minimum contacts to establish personal
jurisdiction in Colorado and agree to a Colorado court’s exercise of personal
jurisdiction. The parties hereto further agree that any disputes relating to
this First Amendment shall be brought in courts located in the State of
Colorado.

 

9.          This First Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same instrument. The execution of this First Amendment
may be by actual or facsimile signature.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each duly executed this FIRST
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the date
and year first written above.

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

By:

/s/ Paul L. Berns

 

Name:

Paul Berns

 

Title:

CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Marc H. Graboyes

 

MARC H. GRABOYES

 

Signature Page to First Amendment to
Amended and Restated Employment Agreement

 

--------------------------------------------------------------------------------